FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



METTEYYA BRAHMANA,                               No. 11-15790

               Plaintiff - Appellant,            D.C. No. 5:10-cv-01790-JW

  v.
                                                 MEMORANDUM *
JOSEPH LOWELL HENARD; COUNTY
OF SANTA CRUZ,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                       James Ware, Chief Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Metteyya Brahmana appeals pro se from the district court’s judgment

dismissing his lawsuit alleging that Officer Joseph Henard violated numerous

federal and state laws when he informed third parties of a criminal investigation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against Brahmana that was ultimately dropped. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Mullins v. Oregon, 57 F.3d 789, 792 (9th Cir.

1995), and we affirm.

      The district court properly dismissed Brahmana’s due process claims

because Brahmana failed to allege either a violation of a liberty interest protected

by the substantive aspect of the Due Process Clause, or insufficient procedural

protections of his state-created liberty interests in violation of the procedural aspect

of the Due Process Clause. See id. at 793-95 (explaining that while procedural due

process claims may arise from state-created liberty interests, a substantive due

process claim requires a violation of a fundamental liberty).

      The district court properly dismissed Brahmana’s equal protection claim

premised on a “class of one” theory because such a claim is inapplicable to the

inherently discretionary decision by officials to investigate him. See Engquist v.

Or. Dep’t of Agric., 553 U.S. 591, 602-03 (2008) (explaining the inapplicability of

the “class of one” theory to discretionary decisions).

      The district court properly dismissed Brahmana’s state law claims on

immunity grounds because, under California law, Officer Henard’s public

statements concerning the investigation are immunized, even if he acted

maliciously and without probable cause and officials ultimately decided not to


                                           2                                     11-15790
bring charges against Brahmana. See Cal. Gov’t Code § 821.6 (a public employee

is not liable for “injury caused by his instituting or prosecuting any judicial or

administrative proceeding within the scope of his employment, even if he acts

maliciously and without probable cause”); Gillan v. City of San Marino, 55 Cal.

Rptr. 3d 158, 171 (Ct. App. 2007) (applying § 821.6 to statements during

investigations, even if the authorities decide later not to bring charges); cf.

Cappuccio, Inc. v. Harmon, 257 Cal. Rptr. 4, 6 (Ct. App. 1989) (applying § 821.6

to announcements of the result of an investigation).

      Brahmana’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            3                                     11-15790